Citation Nr: 0418377	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for a 
degenerative meniscus tear of the left knee from January 30, 
1996.

2.  Entitlement to an evaluation in excess of 10 percent for 
a degenerative meniscus tear of the left knee from March 3, 
1997 to July 22, 1997, and from September 1, 1997.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
March 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

A claim of service connection for a right knee disability was 
previously before the Board.  Subsequent to a June 2003 
remand of this case by the Board, the RO granted service 
connection.  This was done by a February 2004 rating 
decision.  Consequently, the service connection claim is no 
longer on appeal.


FINDINGS OF FACT

1.  From January 30, 1996, to March 3, 1997 the veteran's 
left knee did not exhibit any limitation of motion; nor did 
x-ray evidence show any evidence of arthritis, any recurrent 
lateral instability or subluxation, any ankylosis or any 
removal or dislocation of the semilunar cartilage.

2.  The veteran's left knee disability underwent degenerative 
changes, first diagnosed on March 3, 1997, which were 
manifested by painful motion causing some limitation of 
motion, but without functional loss that equated to 
limitation of flexion to 30 degrees or extension to 15 
degrees; there was no ankylosis, no dislocated semilunar 
cartilage, and no problem with recurrent subluxation or 
lateral instability.

3.  The veteran was granted a temporary total disability 
evaluation from July 22, 1997 to September 1, 1997 while 
recuperating from knee surgery.  His symptoms were no worse 
after September 1, 1997, until January 10, 2001.  

4.  From January 10, 2001, the veteran's left knee disability 
has been manifested by mild to moderate (but not severe) pain 
on flexion beyond about 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee 
disability from January 30, 1996, or for greater than 10 
percent from March 3, 1997, to July 22, 1997, and from 
September 1, 1997, to January 10, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261) (2003).

2.  The criteria for an evaluation of 20 percent for left 
knee disability from January 10, 2001 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.59, 4.71a (Diagnostic Code 5260) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from September 1978 to 
March 1988, during which time he was treated for chronic left 
knee pain and a torn medial meniscus with loose body.

In January 1996 the veteran filed an informal claim for, 
inter alia, service connection for degenerative meniscal tear 
of the left knee.  Earlier in that month the veteran had 
presented at the VA Medical Center (VAMC) in Richmond, 
Virginia complaining of pain in the left knee and explaining 
that he had injured the knee in the military, and that he had 
suffered pain in the knee on and off since then.  He 
indicated that he had been told while on active duty that he 
had a tear in his meniscus.  On examination he was found to 
have mild suprapatellar edema.  He was then seen in 
orthopedics in April 1996 where the examiner found no locking 
and no giving way, but did find some swelling.  An X-ray of 
the knee was unremarkable.  There was tenderness over the 
medial joint line of the left knee, and he had a positive 
McMurray's sign.  He had evidence of varus of the left knee.  
The orthopedist's impression was degenerative meniscal tear 
of the left knee.  

The veteran was afforded a VA medical examination in May 1996 
at VAMC Richmond.  In addition to reiterating the earlier 
findings noted above, the examiner found the veteran's gait 
to be normal, with no deformity of the knee.  The examiner 
found some tenderness to palpation along the medial aspect of 
the left patella.  The examiner found no edema, no redness, 
no swelling, and good motor strength in the left leg.  Range 
of motion of the knee was found to be zero degrees of 
extension and 140 degrees of flexion.  The examiner diagnosed 
degenerative meniscal tear of the left knee.

VA treatment records show that the veteran was seen on March 
3, 1997 with complaints of left knee pain.  An MRI taken in 
April 1997 showed degenerative changes and medial meniscus 
tear.  The veteran thereafter underwent arthroscopy and 
debridement of the medial meniscus in July 1997.  The post-
operative diagnosis was degenerative joint disease and 
degenerative tear of the medial meniscus.  An outpatient 
treatment note dated in September 1997 indicated that the 
veteran had persistent left knee pain which was worse with 
deep knee bends.  Range of motion was 0 to 120 degrees with 
crepitus and joint line tenderness.  There was no laxity, no 
erythema, and no edema.  

The veteran was afforded another VA orthopedic examination on 
January 10, 2001.  The examiner found the left knee had a 
range of motion of 0 to 140 degrees with significant 
patellofemoral crepitance.  He also found significant 
positive medial joint line pain.  While the examiner found 
the veteran had full range of motion, he found there was mild 
to moderate (but not severe) pain with range of motion that 
occurred at flexion beyond 30 to 40 degrees.  The examiner 
also remarked that the veteran's medial joint line pain was 
present with all weight bearing activity on the medial side.  
The examiner diagnosed left knee pain secondary to mild 
degenerative changes and a previous posterior medial meniscal 
injury.  The examiner noted that the veteran did not lack 
range of motion or strength, and that he had normal stability 
of joints of his knee.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  VA attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  The decision 
as to which diagnostic code is applicable in a given case is 
for the RO and the Board to make.  Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994).

By an October 1996 rating decision, the RO evaluated the 
veteran's disability as zero percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, effective January 30, 
1996.  Under that diagnostic code a non-compensable 
evaluation is assigned unless there is recurrent subluxation 
or lateral instability of the knee which is slight.  A 10 
percent rating is assignable for slight disability; a 20 
percent rating is assignable for moderate disability; a 30 
percent rating is assignable for severe disability.  
Diagnostic Code 5257.  

As the facts set forth above demonstrate, the veteran has 
never had subluxation or instability.  Consequently, a 
compensable rating under these criteria is not warranted at 
any point from January 30, 1996.  

Not until the veteran presented himself for treatment at VAMC 
Richmond on March 3, 1997 was there any evidence of any 
degeneration of the veteran's left knee disability to the 
degree that it became compensable under other diagnostic 
criteria.  As noted above, in the examinations following the 
veteran's March 3, 1997 visit to VAMC Richmond it was 
determined that degenerative changes had occurred in the 
veteran's left knee.  The veteran thereafter underwent 
arthroscopy and debridement of the medial meniscus in July 
1997.  The post-operative diagnosis was degenerative joint 
disease and degenerative tear of the medial meniscus.  Later 
it was shown that the veteran had persistent left knee pain 
which was worse with deep knee bends.  Range of motion was 0 
to 120 degrees with crepitus and joint line tenderness.  
Based on those degenerative changes first identified on March 
3, 1997 the RO reevaluated the veteran's disability as 10 
percent disabling.  

Traumatic arthritis under Diagnostic Code 5010 is rated as 
degenerative arthritis (Diagnostic Code 5003), which is in 
turn rated on the basis of limitation of motion.  Under this 
diagnostic code a rating of 10 percent is for application for 
each major joint or group of minor joints affected by 
limitation of motion, which must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Given that the veteran did not 
exhibit evidence of limitation of motion by pain on motion 
until he presented himself for treatment at VAMC Richmond on 
March 3, 1997, the Board finds that his left knee disability 
was non-compensable at the time of the initial rating, and 
remained so until March 3, 1997, at which time an evaluation 
of 10 percent under Diagnostic Code 5010 became warranted 
because of limited motion, albeit to a noncompensable degree.  
Under Diagnostic Code 5003, the pain experienced by the 
veteran, when considered in conjunction with the 
noncompensable degree of limited motion, warranted a 10 
percent rating from the time arthritis was demonstrated-
March 3, 1997.  However, there is no suggestion in the record 
that the pain experienced by the veteran caused functional 
losses that equated to greater limitation of motion such that 
a rating higher than 10 percent could be assigned.  (A 20 
percent rating is warranted for flexion limited to 30 degrees 
or extension limited to 15 degrees.  Diagnostic Codes 5260, 
5261.)  

A higher evaluation for the veteran's degenerative meniscus 
tear of the left knee is warranted, but not until January 10, 
2001.  As noted above, Diagnostic Code 5260 allows for an 
evaluation of 20 percent when flexion is limited to 30 
degrees.  At the veteran's January 10, 2001, VA examination, 
the examiner found the left knee had a range of motion of 0 
to 140 degrees with mild to moderate (but not severe) pain 
with range of motion that occurred at flexion beyond 30 to 40 
degrees.  Given the standard of Diagnostic Code 5260, and 
given the findings of the January 10, 2001 examination, the 
Board finds that, with resolution of reasonable doubt in the 
veteran's favor, an evaluation of 20 disability from January 
10, 2001, the date on which the veteran's left knee flexion 
was first documented as being limited by pain beyond about 30 
degrees, is warranted.  A higher evaluation under Diagnostic 
Code 5260 is not warranted because flexion is not more 
limited (and functional loss due to pain has not been shown 
to amount to flexion limited to 15 degrees).  Additionally, 
there was no indication that pain or functional losses 
associated therewith could be equated to extension limited to 
20 degrees.  (Extension limited to 20 degrees warrants a 30 
percent rating.  Diagnostic Code 5261.)  

Finally, although the veteran has experienced a torn 
meniscus, there has been no indication that he ever 
experienced both dislocation of the semilunar cartilage and 
frequent episodes of locking, pain, and effusion that are 
required for a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2003).  Additionally, prior to March 3, 
1997, he did not have symptoms due to removal, which would 
have warranted a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2003).  Consequently, ratings higher 
than those assigned from January 30, 1996, are not warranted 
until January 10, 2001, when the criteria for a 20 percent 
rating were met on account of functional loss due to pain.  
To this extent, the appeal is granted.

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the processing of 
veterans' claims.  In adjudicating this veteran's claim, the 
Board has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in the SSOC dated in May 2002, 
which included the text of the regulations implementing the 
VCAA, and again in correspondence dated in March 2003 and 
July 2003.  As a result of that notification, the veteran 
notified the RO in September 2003 that he had no additional 
evidence to submit.  Accordingly, the RO re-adjudicated the 
case in March 2004 and issued a SSOC.  

Specifically regarding VA's duty to notify, the March and 
July 2003 notifications to the veteran apprised him of what 
the evidence must show to establish entitlement to the 
benefit sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what information VA 
would assist in obtaining on the veteran's behalf, and where 
the veteran was to send the information sought.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO provided a statement of the case (SOC) and 
three SSOCs reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs), as 
well as all of the available medical evidence identified by 
the veteran.  The veteran was also afforded three VA medical 
examinations related to his left knee disability.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to a compensable evaluation for left knee 
disability from January 30, 1996 to March 3, 1997 is denied.

Entitlement to a rating for left knee disability greater than 
10 percent from March 3, 1997, to July 22, 1997, and from 
September 1, 1997, to January 10, 2001, is denied.

Entitlement to an evaluation of 20 percent for left knee 
disability from January 10, 2001, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



